Exhibit 10.1

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT is made and entered into as of February 11,
2013 (“Effective Date”), by and between GDG OVERLOOK LLC, a Texas limited
liability company (“Seller”), and TRINSIC ACQUISITION COMPANY, LLC, a Delaware
limited liability company (“Buyer”).

WHEREAS, Seller is the owner of the Property (as such term is defined below);
and

WHEREAS, Seller desires to sell the Property to Buyer, and Buyer desires to
purchase the Property from Seller, on the terms and conditions set forth in this
Agreement.

1. Definitions. The following terms shall have the following meanings when used
in this Agreement:

“Additional Earnest Money Deposit” has the meaning set forth in Section 3.2.

“Agreement” shall mean this Purchase and Sale Agreement, including all exhibits
attached hereto; as may be from time to time amended by written amendment hereto
signed and delivered by both parties.

“Business Day” shall mean a day other than a Saturday, Sunday or day on which
banking institutions in the City of San Antonio, State of Texas are authorized
or required by law or executive order to be closed.

“Buyer’s Additional Objections to New Title Matters” has the meaning set forth
in Section 6.3.

“Buyer’s Objections” has the meaning set forth in Section 6.1.

“Cash” shall mean United States currency represented by cash in hand, certified
or cashier’s check, wire transfer or other readily available funds.

“Closing” or “Close of Escrow” shall mean the consummation of the Transaction,
as evidenced by the delivery of all required funds and documents to Escrow
Agent.

“Closing Date” shall mean the 30th day after the expiration of the Inspection
Period, subject to extension as provided below.

“Seller Submission Matters” has the meaning set forth in Section 6.5.

“Earnest Money Deposit” shall mean the Initial Earnest Money Deposit, the
Additional Earnest Money Deposit, and any other funds deposited by Buyer with
Escrow Agent as Earnest Money pursuant to this Agreement, together with all
accrued interest thereon.

“Escrow” shall mean the escrow created pursuant to the Escrow Instructions, if
required, and this Agreement.



--------------------------------------------------------------------------------

“Escrow Agent” shall mean:

Attn:  Dan Lorimer

Senior Vice President

Southwest Commercial Operations

Chicago Title Insurance Company

2828 Routh Street

Suite 800

Dallas, TX 75201

214-965-1662 - direct

214-965-1627 - fax

214-803-1238 - cell

lorimerd@ctt.com

“Escrow Instructions” shall mean the printed form escrow instructions to Escrow
Agent, prepared by Escrow Agent, to be executed by Seller and Buyer and
delivered to Escrow Agent pursuant to Section 5, if required by Escrow Agent.

“Initial Earnest Money Deposit” has the meaning set forth in Section 3.1(a).

“Inspection” has the meaning set forth in Section 6.5.

“Inspection Period” has the meaning set forth in Section 6.6.

“Opening of Escrow” shall mean the date of delivery to and acceptance by Escrow
Agent of a fully executed original of this Agreement.

“Permitted Exceptions” shall mean all matters affecting title to the Property
approved, deemed approved or waived by Buyer in accordance with Sections 6.1,
6.2 and 6.3.

“Personal Property” shall mean all of Seller’s right, title and interest, if
any, in and to (i) all licenses, permits and other approvals issued by any
governmental or quasi-governmental authority pertaining to the Property;
(ii) all plans and specifications, engineering and other reports and surveys
pertaining to the Property; and (iii) all other items of tangible and intangible
personal property used in connection with the Property.

“Property” shall mean an approximately 11.24 acre multi family site located at
The Rim, Talavera Ridge, San Antonio, Texas, more particularly described on
Exhibit A attached hereto, together with all improvements and fixtures located
thereon, and all right, title and interest, if any, of Seller in and to all
strips and gores and any land lying in the bed of any street, road or avenue,
opened or proposed, in front of or adjoining the Property, and any real property
owned, claimed or fenced by Seller which adjoins the Property, and all right,
title, and interest of Seller in and to any unpaid award made or to be made for
the taking by condemnation or otherwise, for public or quasi-public use or
purpose of such right, title or interest and any unpaid award for damage to any
or all of the Property by reason of change of grade of any such street, road or
avenue; and all water, air and mineral rights (including any grandfathered
groundwater or other groundwater or surface water rights), and all easements,
right-of-way, privileges, licenses (written or oral), and all appurtenances
thereto; and all Personal Property; together with Seller’s right, title and
interest, if any, in and to adjacent streets, alleys, and rights-of-way, all
utility

 

2



--------------------------------------------------------------------------------

capacity, water and water rights, water and sewer taps, sanitary or storm sewer
capacity or reservations, rights under utility agreements with any applicable
governmental or quasi-governmental entities or agencies with respect to the
providing of utility services, development rights, and tenements, hereditaments,
privileges, licenses and appurtenances, reversions and remainders in any way
belonging, remaining or appertaining to such parcel. The Property shall also
include all of Seller’s right, title and interest in and to (i) the engineering
plans and reports, architectural plans and reports, soil studies, environmental
reports, zoning reports and permits and approvals that relate specifically to
the Property, if any, copies of which shall be provided to Buyer along with the
other Seller Submission Matters, to the extent in Seller’s actual possession,
along with (ii) any pre-paid permit and impact fees and credits, and school
credits, if any, all to be conveyed to Buyer at Closing.

“Purchase Price” shall mean the total purchase price to be paid by Buyer for the
Property, as set forth in Section 3.

“Survey” has the meaning set forth in Section 6.2.

“Survey Objections” has the meaning set forth in Section 6.2.

“Title Commitment” has the meaning set forth in Section 6.1.

“Title Commitment Update” has the meaning set forth in Section 6.3.

“Title Company” shall mean:

Attn:  Dan Lorimer

Senior Vice President

Southwest Commercial Operations

Chicago Title Insurance Company

2828 Routh Street

Suite 800

Dallas, TX 75201

214-965-1662 -direct

214-965-1627 - fax

214-803-1238 - cell

lorimerd@ctt.com

“Transaction” shall mean the purchase and sale contemplated by this Agreement.

“Updated Survey” has the meaning set forth in Section 6.2.

“Vesting Deed” shall mean that certain Special Warranty Deed dated July 18,
2011, conveying the Property from Fourth Quarter Properties LXII, LP, to Seller.

“1445 Affidavit” (aka “FIRPTA Affidavit”) has the meaning set forth in
Section 7.2(b).

 

3



--------------------------------------------------------------------------------

2. Definitive Agreement for Purchase and Sale of Property. Seller hereby agrees
to sell, assign and convey to Buyer, and Buyer hereby agrees to purchase from
Seller, all of Seller’s right, title and interest in and to the Property. Upon
full execution, this Agreement shall be a binding agreement between Buyer and
Seller for the purchase and sale of the Property on the terms, conditions and
provisions set forth in this Agreement. This Agreement supersedes all other
written or oral agreements between Buyer and Seller concerning the Transaction.

3. Purchase Price and Method of Payment; Earnest Money. The Purchase Price for
the Property payable by Buyer to Seller shall be an amount equal to
$5,750,000.00 and shall be payable as follows:

3.1 $25,000.00 (the “Initial Earnest Money Deposit”), in Cash, to be deposited
by Buyer with Escrow Agent on or prior to the expiration of three (3) Business
Days following the delivery to Escrow Agent of fully executed originals of this
Agreement;

3.2 $75,000.00 (the “Additional Earnest Money Deposit”), in Cash, to be
deposited by Buyer with Escrow Agent on or prior to the expiration of three
(3) Business Days following the expiration of the Inspection Period, if Buyer
has not previously terminated/been deemed to have terminated this Agreement; and

3.3 the amount equal to the total Purchase Price less the Earnest Money Deposit
to be paid by Buyer to Seller, in Cash, at the Closing.

4. Disposition of Earnest Money Deposit. Seller and Buyer hereby instruct Escrow
Agent to place the Earnest Money Deposit in a federally-insured interest-bearing
account, subject to immediate withdrawal. Seller and Buyer agree that the
Earnest Money Deposit shall be applied as follows and hereby instruct Escrow
Agent to apply the Earnest Money Deposit as follows:

4.1 In the event the Transaction is consummated, the Earnest Money Deposit shall
be applied against the Purchase Price;

4.2 In the event the Transaction is not consummated due to Seller’s failure to
materially perform all of Seller’s obligations under this Agreement or due to
Buyer’s cancellation of this Agreement pursuant to the provisions of Section 6
or Section 14 or due to the failure of any of Buyer’s other conditions precedent
set forth herein, the Earnest Money Deposit shall be paid and delivered
immediately to Buyer; and

4.3 If Buyer does not timely terminate this Agreement pursuant to the provisions
of Section 6 or Section 14, then the entire amount of the Earnest Money shall be
non-refundable after the expiration of the Inspection Period, except (a) in the
event of Seller’s material default or (b) the failure of any master developer of
the Property and/or the holder any approval rights under Exhibit “C” of the
Vesting Deed to approve Buyer’s plans and specifications for its intended
development of the Property (a “Development Disapproval”) provided that Buyer
makes a timely and adequate request for such approval prior to the expiration of
the Inspection Period. If this Agreement is terminated after the expiration of
the Inspection Period pursuant to any provision hereof for reasons other than
Seller’s material default or a Development Disapproval, then all of the Earnest
Money shall thereupon be remitted to

 

4



--------------------------------------------------------------------------------

Seller. In the event the Transaction is not consummated due to Buyer’s failure
to materially perform all of Buyer’s obligations under this Agreement, the
Earnest Money Deposit shall be paid and delivered to Seller as Seller’s total
liquidated damages, Seller and Buyer hereby agreeing that it would be
impracticable and extremely difficult to fix the amount of Seller’s actual
damages and further agreeing that the Earnest Money Deposit is a reasonable
estimate of the amount Seller might be damaged as a result of Buyer’s failure to
perform hereunder. These liquidated damages shall constitute Seller’s sole and
exclusive remedy.

4.4 Disbursements of Earnest Money. The Escrow Agent shall be authorized to make
disbursements of the Earnest Money authorized herein without any further joinder
or approval of Seller or Buyer; provided, however, that, if Buyer does not
timely terminate this Agreement pursuant to Section 6 or Section 14, then the
Escrow Agent shall not thereafter disburse the Earnest Money to either party
hereto until and unless either (i) the Escrow Agent has received a notice signed
jointly by both parties or a court order directing such disbursement or (ii) the
Escrow Agent has received a request for such disbursement signed by one of the
parties and has given the other party notice of such request not less than five
(5) business days prior to consummating such disbursement, and has not received
a written objection thereto from the other party.

5. Escrow Instructions. Within three (3) Business Days of the execution of this
Agreement, and if required by Escrow Agent, Seller and Buyer shall execute and
deliver the Escrow Instructions to Escrow Agent. In the event of any conflict or
inconsistency between any provision of the Escrow Instructions and any provision
of this Agreement or any other instrument or document executed or delivered
pursuant to this Agreement, the provision of this Agreement or such other
instrument or document shall control.

6. Preliminary Title Commitment and Objections; Survey; Title Insurance Policy;
Inspection; Seller Submission Matters; Entitlements; Property Conditions.

6.1 Preliminary Title Commitment and Objections. Within ten (10) days after
Opening of Escrow, Escrow Agent shall issue and deliver to Buyer and Seller a
preliminary title commitment from Title Company with respect to the Property
disclosing all matters of record and other matters of which Title Company has
knowledge which relate to the title to the Property and Escrow Agent’s and Title
Company’s requirements for closing the Escrow and issuing a TLTA extended
coverage owner’s policy of title insurance with respect to the Property,
together with legible copies of all instruments referred to therein
(collectively, the “Title Commitment”). Buyer shall have sixty (60) days from
the Opening of Escrow (“Title Review Period”) in which to object, in writing, to
any easements, liens, encumbrances or other exceptions or requirements in the
Title Commitment (except for real property taxes and assessments not due and
payable which may constitute a lien on the Property) (“Buyer’s Objections”). If
Buyer fails to object timely, then the Title Commitment shall be conclusively
deemed approved by Buyer, and any title encumbrances or exceptions which are set
forth in the Title Commitment shall be deemed to be permitted exceptions (the
“Permitted Exceptions”) to the status of Seller’s title to the Property, and
Buyer shall be deemed to have elected to proceed with the Transaction on the
terms and conditions of this Agreement. If Buyer’s Objections are timely made,
Seller, within five (5) days after receipt of Buyer’s Objections shall, in
Seller’s sole discretion: (i) notify Buyer in writing that Seller will attempt
to cure the matters covered by Buyer’s Objections

 

5



--------------------------------------------------------------------------------

within ten (10) days after Buyer’s receipt of Seller’s notice; or (ii) notify
Buyer in writing that Seller elects not to cure Buyer’s Objections (“Seller
Title Response”). If Seller fails to timely provide a Seller Title Response
hereunder, then Seller shall be deemed to have notified Buyer that Seller is
unwilling or unable to cure any such Buyer’s Objections. Notwithstanding
anything to the contrary contained in this Agreement, Seller shall pay all
monetary liens and encumbrances at or prior to Closing, and Buyer shall have no
obligation to object thereto.

6.2 Survey. Within ten (10) days after Opening of Escrow, Seller, at Seller’s
expense, shall deliver to Buyer, Seller’s existing survey of the Property (the
“Survey”). Buyer may, at Buyer’s sole cost and expense, obtain a further update
to the Survey (such new or updated survey, the “Updated Survey”), a copy of
which must be provided to Seller. Buyer shall have sixty (60) days from the
Opening of Escrow, or thirty (30) days from receipt of any Updated Survey, but
in any event no later than the expiration of the Inspection Period (“Survey
Review Period”) in which to object, in writing, to the boundaries and legal
description of the Property and all easements, encroachments, improvements and
other matters shown on the Survey or the Updated Survey (the “Survey
Objections”). If Buyer fails to object timely, then the legal description and
the boundaries of the Property, the Property’s easements, encroachments,
improvements as reflected on the Survey and all other matters reflected on the
Survey shall be conclusively deemed approved by Buyer, and Buyer shall be deemed
to have elected to proceed with the Transaction on the terms and conditions of
this Agreement. If the Survey Objections are timely made, Seller, within five
(5) days after receipt of the Survey Objections in writing, shall, in Seller’s
sole discretion: (i) notify Buyer that Seller will attempt to cure the matters
covered by the Survey Objections within ten (10) days after Buyer’s receipt of
Seller’s notice; or (ii) notify Buyer that Seller elects not to cure the Survey
Objections (“Seller Survey Response”). If Seller fails to timely provide a
Seller Survey Response hereunder, then Seller shall be deemed to have notified
Buyer that Seller is unwilling or unable to cure any such Survey Objections.

6.3 Revisions to Title Commitment and Objections. If the Title Commitment is
revised or amended by Title Company, Escrow Agent shall deliver to Buyer and
Seller the revised commitment or amendment, together with legible copies of all
additional instruments referred to therein (collectively, the “Title Commitment
Update”). Buyer shall have until the fifth (5th) Business Day following Buyer’s
receipt of the Title Commitment Update in which to object, in writing, to any
new or additional easements, encumbrances, or other revisions, exceptions or
requirements first shown on the Title Commitment Update which were not disclosed
by the applicable Title Commitment or a previous Title Commitment Update
(collectively, “Buyer’s Additional Objections to New Title Matters”). If Buyer
fails to object within the applicable time period, then the condition of title
to the Property reflected on the Title Commitment Update shall be conclusively
deemed approved by Buyer and Buyer shall be conclusively deemed to have elected
to proceed with the Transaction on the terms and conditions of this Agreement.
If Buyer’s Additional Objections to New Title Matters are timely made by written
notice to Seller, then Seller, within five (5) days after receipt of Buyer’s
Additional Objections to New Title Matters, shall, in Seller’s sole discretion,
by written notice to Buyer (“Seller Update Response”) either: (a) notify Buyer
in writing that Seller will attempt to cure the matters covered by Buyer’s
Additional Objections to New Title Matters on or before the earlier of the date
ten (10) days after Buyer’s receipt of Seller’s notice or the Close of Escrow;
or (b) notify Buyer that unless Buyer waives or is deemed to have waived Buyer’s
Additional

 

6



--------------------------------------------------------------------------------

Objections to New Title Matters within ten (10) days after receipt of Seller’s
Update Response, then this Agreement shall immediately terminate. If Seller
fails to timely provide a Seller Update Response hereunder, then Seller shall be
deemed to have notified Buyer that Seller is unwilling or unable to cure any
such Buyer’s Additional Objections to New Title Matters. If Seller is unable or
unwilling to timely cure the matters covered by Buyer’s Additional Objections to
New Title Matters upon terms acceptable to Buyer in Buyer’s sole and absolute
discretion, prior to the applicable deadline, then Buyer shall notify Seller
(“Buyer Reply/ Election Notice”) within ten (10) days from receipt of Seller’s
Update Response, that Buyer either (i) waives such of Buyer’s Additional
Objections to New Title Matters as Seller shall have been unable or unwilling to
cure or (ii) terminates this Agreement pursuant to this Section 6.3. If Buyer
does not provide its election notice timely, then Buyer shall be conclusively
deemed to have waived such uncured Buyer’s Additional Objections to New Title
Matters, and the Title Commitment Update shall be conclusively deemed approved
by Buyer, Buyer shall be deemed to have elected to proceed with the Transaction
on the terms and conditions of this Agreement.

6.4 Title Insurance Policy. At the Close of Escrow, Title Company shall commit
to issue to and in favor of Buyer a TLTA extended coverage owner’s policy of
title insurance with respect to the Property in the amount of the Purchase
Price, effective on the date of the Close of Escrow, insuring fee simple title
to the Property in Buyer subject only to the Permitted Exceptions and together
with such endorsements as Buyer may reasonably request. The expenses of
obtaining the Title Policy shall be paid by Seller and Buyer as hereinafter
provided.

6.5 Inspection. Buyer, at Buyer’s sole cost and expense (with the reasonable
cooperation of Seller, provided such cooperation by Seller shall be at Buyer’s
sole cost and expense, if any) has the right to inspect, test, analyze, study
and evaluate the Property, otherwise investigate the feasibility and
desirability of acquiring the Property from Seller and complete any studies of
the Property as Buyer may desire (collectively and individually, “Inspection”),
including environmental assessments. Seller shall provide to Buyer, within seven
(7) days after the Opening of Escrow, the following (the “Seller Submission
Matters”) if and to the extent, in each instance, in Seller’s actual possession:

 

  i. copies of all environmental, geotechnical, soil, water, inspection,
utilities, drainage, topographical, traffic, and engineering studies,
investigations, assessments or reports pertaining to or affecting the Property
or any portion theroef;

 

  ii. copies of all easements, declarations, covenants, conditions,
restrictions, architectural or design guidelines, or property owner association
information pertaining to or affecting the Property or any portion theroef;

 

  iii. copies of all water, storm water or sanitary sewer capacity letters
pertaining to or affecting the Property or any portion theroef;

 

  iv. copies of ad valorem and personal property 2011 and 2012 tax statements
pertaining to the Property or any portion thereof;

 

  v. copies of all leases, development agreements, or other agreements or
contracts, including warranties and guaranties, pertaining to or affecting the
Property or any portion thereof;

 

7



--------------------------------------------------------------------------------

  vi. copies of all governmental licenses and permits issued with respect to the
Property or any portion thereof, including specifically, without limitation,
variances, special or conditional use permits;

 

  vii. copies of all zoning information regarding the Property or any portion
thereof, including zoning studies and zoning opinion letters;

 

  viii. a list of all pending litigation or proceeding (public or private) which
relates to the Property or any portion thereof, identifying the general nature
of such litigation and the legal counsel representing Seller in same;

 

  ix. copies of all architectural, engineering, and other plans and
specifications for any proposed improvements on the Property or any portion
thereof;

 

  x. a rent roll for the Property (if applicable) and a copy of operating
statements for the Property for 2011, 2012 and current year-to-date; and

 

  xi. copies of all boundary surveys, topographical surveys, title surveys, site
plans, development plans, plats, preliminary plats, and similar information.

Seller hereby grants to Buyer and Buyer’s agents, employees and contractors a
non-exclusive right and license to enter upon the Property to conduct the
Inspection. Upon completion of each Inspection, Buyer shall restore the property
inspected to its condition prior to the Inspection, at Buyer’s sole cost and
expense. Buyer hereby indemnifies and defends Seller against, and agrees to hold
Seller harmless for, from and against all claims, costs, fees (including witness
and attorneys’ fees), expenses, loss, damage and liability of any kind that may
be asserted against or incurred by Seller as a result of the Inspection; which
obligations shall survive Closing and any termination of this Agreement;
provided, however, the indemnity shall not extend (a) to protect Seller from any
pre-existing liabilities for matters merely discovered by Buyer (i.e., latent
environmental contamination) or (b) to the extent any claims, costs, fees,
expenses, loss, damage or liability are attributable to the action or inaction
of Seller or its agents or employees.

Return of Seller Submission Matters and Reports. Confidential Information: In
undertaking any inspection hereunder, Buyer will treat, and will cause any
representative of Buyer to treat, all information obtained by Buyer pursuant to
the terms of this Section as strictly confidential. Buyer acknowledges that the
Seller Submission Matters have been delivered to and received by Buyer solely to
assist Buyer in determining the feasibility of purchasing the Property. Prior to
Closing, Buyer shall not use the Seller Submission Matters for any purpose other
than as set forth in the preceding sentence. Buyer shall not disclose the
contents to any person other than (i) to those persons who are responsible for
determining the feasibility of Buyer’s acquisition of the Property and who have
agreed to preserve the confidentiality of such information as required hereby
(collectively, “Permitted Outside Parties”), and (ii) to any governmental
authority whose review and/or approval of Buyer’s proposed development and use
of the Property is sought.

No Representations as to the Seller Submission Matters: Buyer acknowledges that,
except as expressly set forth in this Agreement, Seller has not made and does
not make any warranty or representation regarding the truth, accuracy or
completeness of the Seller Submission Matters or the source(s) thereof. Seller
expressly disclaims any and all liability for representations or warranties,
express or implied, statements of fact and other matters contained in such
information, or for omissions from the Seller Submission Matters, or in any
other written or oral

 

8



--------------------------------------------------------------------------------

communications transmitted or made available to Buyer. Buyer shall rely solely
upon its own investigation with respect to the Property, including, without
limitation, the Property’s physical, environmental or economic condition,
compliance or lack of compliance with any ordinance, order, permit or regulation
or any other attribute or matter relating thereto. Seller has not undertaken any
independent investigation as to the truth, accuracy or completeness of the
Seller Submission Matters and are providing the Seller Submission Matters solely
as an accommodation to Buyer. Return of Seller Submission Matters: In the event
the Transaction is not consummated in accordance with the provisions hereof,
then within five (5) Business Days of the termination hereof, Buyer shall return
to Seller the originals and any copies of the Seller Submission Matters.
Reports: As additional consideration for the transaction contemplated herein,
Buyer shall provide to Seller, immediately following the termination of this
Agreement, and as a condition to any return of the Earnest Money Deposit to
Buyer, copies of all third party reports, investigations and studies, surveys,
any additional architectural, engineering, and other plans and specifications
for any proposed improvements on the Property, other than economic analyses
(collectively, the “Reports” and, individually, a “Report”) prepared for Buyer
in connection with its due diligence review of the Property, including, without
limitation, any and all Reports involving structural or geological conditions,
environmental, hazardous waste or hazardous substances contamination of the
Property, if any; provided however that (i) Buyer’s obligation to provide copies
to Seller is subject to any customary confidentiality agreements covering those
Reports customarily imposed by the preparer of such Report(s), and (ii) Buyer is
not obligated to spend more than a nominal amount for copying and postage as
part of its delivery (and delivery by email or similar electronic means may be
acceptable to Seller). The Reports shall be delivered to Seller without any
representation or warranty as to the completeness or accuracy of the Reports or
any other matter relating thereto. Buyer’s obligation to return the Seller
Submission Matters and to deliver the Reports to Seller shall survive the
termination of this Agreement.

6.6 Inspection Period. Buyer shall have until 5:00 p.m., San Antonio, Texas time
on the ninetieth (90th) day after the Opening of Escrow (the “Inspection
Period”) in which to determine if the Property is acceptable to Buyer. . If
Buyer determines that Buyer, in its sole discretion, desires to proceed with the
Transaction on and subject to the other terms and conditions of this Agreement,
Buyer, in writing to Seller, given prior to the expiration of the Inspection
Period, shall so notify Seller and the Title Company (“Buyer Go Forward
Notice”). If Buyer fails to deliver such notice prior to the expiration of the
Inspection Period, then this Agreement shall be deemed to have been terminated,
and in such case, the Earnest Money (other than the Independent Consideration,
defined in Section 38, below) shall be immediately returned to Buyer.

6.7 Entitlements.

(a) [Intentionally Deleted].

(b) Buyer, at Buyer’s cost and expense, may cause applicable governmental
authorities to grant and adopt any other site plan and other permits and
approvals for Buyer’s proposed development and use of the Property as may be
required by Buyer (provided that the same shall not encumber the Property or be
binding on Seller prior to Closing). Seller shall reasonably cooperate with
Buyer (at no expense to Seller) with respect to any such other approvals and the
applications for the same (provided that the same shall not encumber the
Property or be binding on Seller prior to Closing).

 

9



--------------------------------------------------------------------------------

6.8 Property Conditions.

(a) Outstanding Third Party Service Provider Fees. Seller acknowledges that
certain third parties (as set forth below, the “Third Party Service Providers”)
have allegedly provided professional services to Seller in connection with
Seller’s intended development of the Property and that Seller may owe such Third
Party Service Providers the alleged approximate amounts set forth below (the
“Outstanding Third Party Service Provider Fees”). As a material condition to
Closing, and notwithstanding anything to the contrary set forth in this
Agreement, Seller hereby agrees (i) to pay the amounts due, if any, respecting
the Outstanding Third Party Service Provider Fees to the applicable Third Party
Service Providers at or before Closing, (ii) to obtain a written agreement in a
form reasonable satisfactory to Buyer from each Third Party Service Provider
that the amount(s) due respecting the applicable Outstanding Third Party Service
Provider Fee has been paid in full or otherwise satisfied, and that such Third
Party Service Provider waives any and all claims against the Property, and
(iii) to indemnify, defend and hold harmless Buyer from and against any claim by
any Third Party Service Provider in connection with the Outstanding Third Party
Service Provider Fees. Notwithstanding anything in this Agreement to the
contrary, the survival of the foregoing indemnification shall not be limited in
time.

 

Third Party Service Provider

   Outstanding Third Party
Service Provider Fee  

Archon Architects

   $ 2,000.00   

Pape Dawson

   $ 27,605.32   

Valhalla

   $ 159,974.48   

Cunningham & Allen

   $ 30,975.00   

(b) Conditional Repurchase Option. Pursuant to that certain Special Warranty
Deed dated July 18, 2011, from Fourth Quarter Properties LXII, LP, to Seller,
the Property is encumbered by a conditional repurchase option (the “Conditional
Repurchase Option”) that arises in the event the owner of the Property fails to
commence construction of certain improvements within thirty (30) months of the
date of such Special Warranty Deed or fails to apply for its initially required
permits within twenty-four (24) months following the date of such Special
Warranty Deed. As a material condition to Closing, Seller hereby agrees to cause
the holder of such Conditional Repurchase Option to execute a written agreement,
in a recordable form, in which the foregoing deadlines are each extended by a
period of twelve (12) months.

 

10



--------------------------------------------------------------------------------

7. Closing.

7.1 Time and Place. The Closing shall take place at 2:00 p.m., San Antonio,
Texas time on the Closing Date in the offices of Escrow Agent. Buyer may extend
the Closing Date for one (1) additional period as set forth below by notifying
Seller and the Title Company in writing no later than three (3) Business Days
prior to the then scheduled date for Closing and depositing with Title Company
on or prior to the then scheduled date for Closing an additional Earnest Money
Deposit as set forth below:

 

Extension

   Length of Extension      Additional Earnest Money Deposit  

1

     thirty (30) days       $ 25,000.00   

7.2 Seller’s Closing Deliveries. At the Closing, Seller shall deliver to Escrow
Agent:

(a) Special Warranty Deed in the form of Exhibit B, fully executed and properly
acknowledged by Seller, conveying to Buyer the Property;

(b) Affidavit in a form and having the substance mutually acceptable to Buyer
and Seller, fully executed and properly acknowledged by Seller, as required by
Internal Revenue Code Section 1445(b)(2) (the “1445 Affidavit”);

(c) A Bill of Sale in the form of Exhibit C, fully executed by Seller, assigning
and transferring to Buyer all of Seller’s right, title and interest in and to
the Personal Property;

(d) Written confirmation in form and substance reasonably acceptable to Buyer of
the termination of all leases (if any) and any other agreement allowing for
possession of any portion of the Property, if any, other than the Permitted
Exceptions (as defined herein);

(e) Certificate executed by Seller stating that, as of the Closing Date, each of
Seller’s representations and warranties set forth herein is true and correct in
all material respects, to the extent of Seller’s knowledge (as defined herein),
pursuant to the provisions and qualifications set forth in Section 8 of this
Agreement;

(f) Seller will transfer to Buyer, any and all utility capacity that Seller may
have respecting the Property, plus any credits to impact fees previously paid or
available to Seller through any master development plan, if and to the extent
held by Seller only; the foregoing without warranty as to the sufficiency or
amount thereof as relates to Buyer’s intended use of the Property;

(g) Originals or, if originals are not available, true and correct copies of all
Seller Submission Matters;

(h) Such other funds, instruments or documents as may be reasonably requested by
Escrow Agent or reasonably necessary to effect or carry out the purposes of this
Agreement;

(i) A written agreement from each of the Third Party Service Providers, as set
forth in Section 6.8(a)(ii) of this Agreement; and

 

11



--------------------------------------------------------------------------------

(j) A written agreement in recordable form relating to the extension of certain
deadlines in connection with the Conditional Repurchase Option, as set forth in
Section 6.8(b) of this Agreement.

7.3 Buyer’s Closing Deliveries. At the Closing, Buyer shall deliver to Escrow
Agent:

(a) The funds required pursuant to Sections 3, 7.5 and 7.6 of this Agreement;
and

(b) Such other funds, instruments or documents as may be reasonably requested by
Escrow Agent, or necessary, to effect or carry out the purposes of this
Agreement.

(c) [Reserved].

7.4 Escrow Agent’s Duties. At the Closing, Escrow Agent shall: (i) record the
Special Warranty Deed in the Official Real Property Records; (ii) disburse all
funds in accordance with a settlement statement completed in accordance with
this Agreement and approved by Buyer and Seller; (iii) deliver the Bill of Sale
and 1445 Affidavit to Buyer; and (iv) do such other items requested by Buyer and
Seller, in writing, consistent with this Agreement.

7.5 Prorations. All real and personal property taxes for the Property and the
Personal Property for the current calendar year and all charges for water,
sewer, electricity and other utility services furnished to the Property (which
shall be prorated outside of Escrow) shall be prorated on and as of the Closing
Date. Seller shall transfer to Buyer all utility capacity, park fee credits,
permit fee credits, impact fee credits, TCEQ fee credits and thoroughfare fee
credits owned by Seller, if any, at the Close of Escrow. All rollback taxes and
special assessments for the Property for the time period prior to the Closing
Date shall be paid by Seller in full at the Close of Escrow, and Seller
indemnifies and agrees to defend and hold harmless Buyer of and from any
rollback taxes and special assessments for the Property for the time period
prior to the Closing Date, which obligation shall survive the Closing. All
prorations shall be final as of the Closing Date. If any portion of the Property
is a portion of a larger tax parcel, the real property taxes and assessments
shall be allocated based on the square footage of the Property and the total
square footage of the tax parcel; provided, however, that any taxes or
assessments for improvements not located within the Property but located within
the tax parcel shall not be allocated to the Property.

7.6 Closing Costs. Except as expressly provided in this Agreement, each party
shall bear its own costs and expenses (including attorneys’ fees) in connection
with its negotiation, due diligence investigation and conduct of the
Transaction. Escrow fees shall be divided equally between the parties. Seller
shall pay the premium costs of a standard basic owner’s policy of title
insurance for the Property, without any endorsements, and the costs, if any, for
the Existing Survey. Buyer shall pay any additional premiums charged by Escrow
Agent for an extended coverage owner’s policy of title insurance for the
Property, for any Updated Survey, and for any endorsements requested by Buyer
and any mortgagee policy obtained by Buyer (including, without limitation, the
additional premium for modifying the

 

12



--------------------------------------------------------------------------------

printed survey exception, if requested by Buyer). All other costs associated
with the closing of the Transaction shall be borne by the parties in accordance
with custom in the county where the Property is located, as determined by Escrow
Agent, unless otherwise specified in this Agreement.

7.7 Possession. Seller shall deliver sole and exclusive possession of the
Property to Buyer immediately after the Close of Escrow, subject to the
Permitted Exceptions.

8. Seller’s Representations and Warranties; AS IS. Seller hereby represents,
warrants and covenants to Buyer that:

8.1 Organization and Standing. Seller is duly organized, validly existing, in
good standing in the state of its formation and qualified to do business in the
State of Texas and has full power and authority to enter into this Agreement and
complete the Transaction.

8.2 Binding Agreement. The acceptance and performance of the terms and
provisions of this Agreement have been duly authorized and approved by all
necessary parties. Upon Seller’s execution and delivery of this Agreement, this
Agreement shall be binding and enforceable against Seller in accordance with its
terms, and upon Seller’s execution of the additional documents contemplated by
this Agreement, they shall be binding and enforceable against Seller in
accordance with their terms.

8.3 Consents. Neither the execution or delivery of this Agreement nor the
consummation of the Transaction is subject to any requirement that Seller obtain
any consent, approval or authorization of, or make any declaration or filing
with, any governmental authority or third party which has not been obtained or
which, in any case or in the aggregate, if not obtained or made would render
such execution, delivery or consummation illegal or invalid, or would constitute
a default under, result in the creation of any lien, charge or encumbrance upon
the Property or the Personal Property.

8.4 Litigation. There is no litigation, arbitration or administrative proceeding
pending, nor to the actual knowledge of Seller, threatened against Seller with
respect to the Property, the Personal Property or this Agreement, nor is there
any basis known to Seller for any such action or proceeding, other than with
respect to the pending litigation and claims asserted by Cunningham & Allen (the
“Pending Litigation”). Seller hereby indemnifies and defends Buyer against, and
agrees to hold Buyer harmless for, from and against all claims, costs, fees
(including witness and attorneys’ fees), expenses, loss, damage and liability of
any kind that may be asserted against or incurred by Buyer as a result of or in
connection with the Pending Litigation. Notwithstanding anything in this
Agreement to the contrary, the survival of the foregoing indemnification shall
not be limited in time.

8.5 Conflict. Neither the execution of this Agreement, the consummation of the
transactions hereby contemplated, nor the fulfillment of the terms hereof, will
conflict with or result in a breach of any of the terms, conditions, or
provisions of, or constitute a default under, any agreement or instrument to
which Seller is, or is asserted to be, a party affecting the Property or to
which the Property is subject or any applicable laws or regulations of any
governmental body having jurisdiction.

 

13



--------------------------------------------------------------------------------

8.6 Prior Agreement. Seller has not committed nor obligated itself in any manner
whatsoever to sell the Property or any portion thereof to any party other than
Buyer, other than pursuant to that certain Conditional Repurchase Option, set
forth in that certain Special Warranty Deed dated July 18, 2011 from Fourth
Quarter Properties LXII, LP, to Seller. Seller has not hypothecated or assigned
the rents or income for the Property in any manner.

8.7 Attachment. There are no attachments, executions or assignments for the
benefit of creditors, receiverships, conservatorship or voluntary or involuntary
proceedings in bankruptcy or pursuant to any other debtor relief law which have
been filed by Seller or are pending in current judicial or administrative
proceedings against Seller, other than with respect to the pending litigation
and claims asserted by Cunningham & Allen.

8.8 Impact Fee Credits; Assessments. To Seller’s knowledge, there are no impact
fee credits available with respect to the Property, other than as may be set
forth in the Seller Submission Matters. Except for any assessments or costs that
may be imposed on the development of the Property and except for any taxes or
assessments which may hereafter be levied on the Property due to a change in
usage or ownership Seller has received no written notice of any pending or
contemplated special assessments with respect to the Property and has no
knowledge of any pending or being contemplated. Seller has received no written
request from any governmental entity with regard to dedication of the Property
or any part thereof and has no knowledge of any donations or payments to or for
schools, parks, fire departments or any other public entity which are required
to be made by the owner of the Property other than as set forth in the ad
valorem tax bills or public utility bills applicable to the Property.

8.9 Leases. There are no leases or tenancies in effect with respect to the
Property and, to Seller’s actual knowledge, there are no parties in possession
of any portion of the Property as lessees or tenants or otherwise. If at any
time prior to Closing there are any parties in possession of any portion of the
Property as lessees or tenants or otherwise, Seller shall cause any lease or
other agreement with such parties to be terminated prior to the Closing Date and
shall cause such parties to vacate the Property prior to the Closing Date.
Seller’s termination of any lease or agreement allowing for possession of any
portion of the Property shall be at Seller’s sole expense and shall not impose
any cost, obligation, encumbrance, or liability upon the Property or upon Buyer.
Further, Seller agrees to pay all liabilities arising under any lease or
agreement allowing for possession of any portion of the Property, whether
arising by virtue of termination of same or otherwise, which obligation shall
survive the Closing.

8.10 Contracts for Services. Except as otherwise provided in the Seller
Submission Matters, there are no contracts for services, supplies or materials
affecting the use, operation or management of the Property.

8.11 Environmental. To Seller’s current actual knowledge, and except as
disclosed in the information provided by the Seller to the Buyer, the Property
has not been the site of any activity that would violate any past or present
environmental law or regulation of any governmental body or agency having
jurisdiction over the Property. Specifically, but without limitation, to
Seller’s current actual knowledge, (1) solid waste, petroleum, or petroleum
products have not been handled or stored on the Property such that they may have
leaked or spilled onto the Property or contaminated the Property, (2) there is
no on-site contamination

 

14



--------------------------------------------------------------------------------

resulting from activities on the Property or adjacent tracts, and (3) the
Property contains no “hazardous materials” which shall mean any petroleum
products, flammables, explosives, radioactive materials, asbestos, radon, or
other hazardous waste including without limitation substances defined as
“hazardous substances”, “hazardous materials”, or “toxic substances” in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980;
the Hazardous Materials Transportation Act; and the Resources Conversation and
Recovery Act, and any other material or substance whose use, storage, or
disposal is regulated by law.

8.12 Violations. To Seller’s current, actual knowledge, the Property does not
violate any applicable law, statute, ordinance, rule, regulation, order or
determination of any governmental authority or any restrictive covenant or deed
restriction (recorded or otherwise) affecting the Property. Seller has no
current, actual information or knowledge of any change contemplated in any
applicable laws or any judicial or administrative action, or any significant
adverse fact or condition relating to the Property which has not been disclosed
in writing to Buyer by Seller.

8.13 OFAC. Seller (a) is not a U.S. Publicly-Traded Entity, (b) is not currently
identified on the Specially Designated Nationals and Blocked Persons List
maintained by the Office of Foreign Assets Control, Department of the Treasury
(“OFAC”) and/or on any other and/or on any other similar list maintained by OFAC
pursuant to any authorizing statute, executive order or regulation
(collectively, the “List”), and (c) is not a person or entity with whom a
citizen of the United States is prohibited to engage in transactions by any
trade embargo, economic sanction, or other prohibition of United States law,
regulation, or Executive Order of the President of the United States. None of
the funds or other assets of Seller constitute property of, or are beneficially
owned, directly or indirectly, by any Seller Embargoed Person (as hereinafter
defined). Seller has implemented procedures, and will consistently apply those
procedures, to ensure the foregoing representations and warranties in this
Section 8.13 remain true and correct at all times. Seller also shall require,
and shall take reasonable measures to ensure compliance with the requirement,
that no person who owns any other direct interest in Seller is or shall be
listed on any of the Lists or is or shall be a Seller Embargoed Person. This
Section 8.13 shall not apply to any person to the extent that such person’s
interest in Seller is through a U.S. Publicly-Traded Entity. The term “Seller
Embargoed Person” means any person, entity or government subject to trade
restrictions under U.S. law, including but not limited to, the International
Emergency Economic Powers Act, 50 U.S.C. §1701 et seq., The Trading with the
Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders or regulations
promulgated thereunder with the result that the investment in Seller is
prohibited by law or Seller is in violation of law. As used in this Agreement,
“U.S. Publicly-Traded Entity” means a person (other than an individual) whose
securities are listed on a national securities exchange, or quoted on an
automated quotation system, in the United States, or a wholly-owned subsidiary
of such a person.

8.14 Outstanding Third Party Service Provider Fees. To Seller’s knowledge, there
are no Outstanding Third Party Service Provider Fees other than those set forth
in Section 6.8 hereof.

8.15 Definitions of “Knowledge” and “Belief.” When reference is made in this
Section 8 to Seller’s “knowledge” or “belief” or “awareness”, such terms shall
include only the

 

15



--------------------------------------------------------------------------------

actual knowledge and belief of Gary Gilmore, a representative of Seller who
would have knowledge of the subject matter of the representations and warranties
of Seller herein, and shall not be deemed to imply that Seller, or Mr. Gilmore
has conducted any inquiry or investigation with respect to the subject matter of
any representation or warranty which is so qualified. Seller acknowledges that
Buyer has relied and will rely on the representations and warranties of Seller
in executing this Agreement, and Seller, during the term of this Agreement,
agrees to notify Buyer promptly in the event of any material change affecting
any of such representations and warranties. All of Seller’s warranties and
representations shall be qualified and modified as appropriate by any such
additional information provided by Seller to Buyer and by any contrary
information resulting from any inspection or investigation made by or on behalf
of Buyer. All of Seller’s representations and warranties, as so qualified and
modified, shall survive Closing to the extent, and only to the extent, specified
in Section 25 hereof.

9. Buyer’s Representations and Warranties. Buyer hereby represents, warrants and
covenants to Seller that:

9.1 Organization and Standing. Buyer is a limited liability company, duly
organized and validly existing, and has full power and authority to enter into
this Agreement and complete the Transaction.

9.2 Binding Agreement. The acceptance of the terms and provisions of this
Agreement and, as of the expiration of the Inspection Period, the performance
thereof, have, or will have, been duly authorized and approved by all necessary
parties. Upon execution and delivery of this Agreement by Buyer, this Agreement
shall be binding and enforceable against Buyer in accordance with its terms, and
upon execution and delivery of the additional documents contemplated by this
Agreement by Buyer, they shall be binding and enforceable against Buyer in
accordance with their terms.

9.3 OFAC. Buyer (a) is not a U.S. Publicly-Traded Entity, (b) is not currently
identified on the Specially Designated Nationals and Blocked Persons List
maintained by OFAC and/or on any other List, and (c) is not a person or entity
with whom a citizen of the United States is prohibited to engage in transactions
by any trade embargo, economic sanction, or other prohibition of United States
law, regulation, or Executive Order of the President of the United States. None
of the funds or other assets of Buyer constitute property of, or are
beneficially owned, directly or indirectly, by any Buyer Embargoed Person (as
hereinafter defined). Buyer has implemented procedures, and will consistently
apply those procedures, to ensure the foregoing representations and warranties
in this Section 9.3 remain true and correct at all times. Buyer also shall
require, and shall take reasonable measures to ensure compliance with the
requirement, that no person who owns any other direct interest in Buyer is or
shall be listed on any of the Lists or is or shall be a Buyer Embargoed Person.
This Section 9.3 shall not apply to any person to the extent that such person’s
interest in Buyer is through a U.S. Publicly-Traded Entity. The term “Buyer
Embargoed Person” means any person, entity or government subject to trade
restrictions under U.S. law, including but not limited to, the International
Emergency Economic Powers Act, 50 U.S.C. §1701 et seq., The Trading with the
Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders or regulations
promulgated thereunder with the result that the investment in Buyer is
prohibited by law or Buyer is in violation of law.

 

16



--------------------------------------------------------------------------------

10. Condition Precedent; Survival of Representations and Warranties; Disclaimer.

10.1 Condition Precedent; Survival of Representations and Warranties. The truth,
in all material respects, of the representations and warranties set forth in
Section 8 on and as of the date hereof and on and as of the Close of Escrow
shall be a condition precedent to Buyer’s obligations to purchase the Property
and otherwise perform under this Agreement. For the avoidance of doubt, Seller
and Buyer acknowledge and agree that any material qualification or modification
to any of Seller’s warranties and/or representations from and after the
expiration of the Inspection Period shall be considered a failure by Seller to
perform its obligations under this Agreement, if such failure remains uncured
for five (5) days, and shall entitle Buyer to any and all remedies afforded
under Section 15.1 of this Agreement. All representations and warranties by
Seller set forth in this Agreement shall survive the execution and delivery of
this Agreement, the recordation of the Special Warranty Deed and the Close of
Escrow for a period of 6 months. All claims for breach of representation and
warranty shall be made in writing and any action for enforcement thereof
commenced prior to the expiration of such 6-month period.

10.2 Disclaimer. Buyer acknowledges and agrees that, except as set forth herein
or in the documents executed and delivered by Seller to Buyer at Closing, Buyer
is acquiring the Property in its “AS IS” condition, WITH ALL FAULTS, IF ANY, AND
WITHOUT ANY WARRANTY, EXPRESS OR IMPLIED. Except as set forth herein or in the
documents executed and delivered by Seller to Buyer at Closing, neither Seller
nor any agents, representatives, or employees of Seller have made any
representations or warranties, direct or indirect, oral or written, express or
implied, to Buyer or any agents, representatives, or employees of Buyer with
respect to the Property, including, without limitation, the physical condition
of the Property or the Personal Property. Seller expressly disclaims and
negates, as to the Property: (i) any implied or express warranty of
merchantability; (ii) any implied or express warranty of fitness for a
particular purpose; and (iii) any implied warranty with respect to the condition
of the Property, the past or projected financial condition of the Property
(including, without limitation, the income or expenses thereof) or the uses
permitted on, the development requirements for, or any other matter or thing
relating to all or any portion of the Property. Except as set forth herein or in
the documents executed and delivered by Seller to Buyer at Closing, Seller makes
no warranty, representation or covenant with respect to any of the foregoing.
NOTWITHSTANDING ANYTHING STATED TO THE CONTRARY IN THIS AGREEMENT, THE
DISCLAIMERS PROVIDED FOR IN THIS SECTION 10.2 SHALL NOT APPLY TO OR PREVENT ANY
CLAIMS OF FRAUD OR WILLFUL MISREPRESENTATION ON THE PART OF SELLER, THIRD PARTY
TORT CLAIMS FOR PERSONAL INJURY OR PROPERTY DAMAGE ALLEGED TO HAVE OCCURRED
DURING SELLER’S PERIOD OF OWNERSHIP OR CLAIMS ARISING FROM A BREACH OF THE
REPRESENTATIONS, WARRANTIES OR OBLIGATIONS OF SELLER UNDER THIS AGREEMENT OR THE
DOCUMENTS EXECUTED AND DELIVERED BY SELLER TO BUYER AT CLOSING THAT SURVIVE THE
CLOSING. The provisions of this Section 10.2 shall survive the cancellation or
termination of this Agreement and shall survive the Close of Escrow.

11. Covenants. From and after the date of this Agreement and until Closing or
any termination or cancellation of this Agreement, Seller, without the prior
written consent of Buyer, shall not (i) [reserved]; (ii) grant a lien, pledge,
encumbrance, security interest, option, right of

 

17



--------------------------------------------------------------------------------

first refusal, charge, license, right of way, dedication or easement against or
across the Property which will not be released or removed prior to Close of
Escrow; (iii) enter into any maintenance, management or service contracts for
the Property which will remain in force and effect after the Closing;
(iv) terminate any liability or hazard insurance for the Property prior to Close
of Escrow; or (v) commit or permit to be committed any intentional waste to the
Property. Seller shall promptly furnish Buyer with any notice concerning the
Property that Seller receives from any appraisal district, taxing authority or
other governmental entity. Nothing herein contained shall preclude Seller from
entering into a contract or agreement for the sale, transfer or conveyance,
exchange, encumbrance or other disposition of all or any portion of the
Property, provided such is expressly contingent to and expressly subordinate to
Buyer’s rights hereunder (a “Back-Up Contract”).

12. Broker’s Commission. Concerning any brokerage commission, Seller and Buyer
agree as follows:

12.1 Seller and Buyer warrant, each to the other, that they have not dealt with
any finder, broker or realtor in connection with the Transaction other than Tom
Flood and Mark Johnson whom will be paid by Seller pursuant to separate
agreement.

12.2 Seller shall and does hereby indemnify Buyer against, and agrees to hold
Buyer harmless for and from any claim, demand or suit for any brokerage
commission, finder’s fee or similar charge in respect of the execution of this
Agreement or the Transaction based on any act by or agreement or contract with
Seller, and for all losses, obligations, costs, expenses and fees (including
attorneys’ fees) incurred by Buyer on account of or arising from any such claim,
demand or suit.

12.3 Buyer shall and does hereby indemnify Seller against, and agrees to hold
Seller harmless for and from any claim, demand or suit for any brokerage
commission, finder’s fee or similar charge in respect of the execution of this
Agreement or the Transaction based on any agreement or contract with Buyer, and
for all losses, obligations, costs, expenses and fees (including reasonable
attorneys’ fees) incurred by Seller on account of or arising from any such
claim, demand or suit.

The provisions of this Section 12 shall survive the Closing Date and the
delivery of the Special Warranty Deed.

13. Assignment. Buyer may assign this Agreement or any of its rights under this
Agreement to any person or entity in which Buyer or its affiliates hold an
equity or ownership interest or to any person or entity for which Buyer (or an
affiliate) provides investment or management services without Seller’s consent;
provided the assignee of Buyer shall assume all obligations of Buyer hereunder,
Buyer shall remain primarily liable for the performance of Buyer’s obligations
hereunder, and such assignment by Buyer does not delay the Closing. Seller may
not assign this Agreement or any of its rights under this Agreement to any
person, partnership, corporation or other entity other than pursuant to
Section 35.

14. Risk of Loss. In the event of any material loss, contamination, damage or
taking of the Property or any portion thereof prior to the Close of Escrow,
Buyer may, within 10

 

18



--------------------------------------------------------------------------------

Business Days after Buyer receives notice of such loss, contamination, damage or
taking, or prior to Close of Escrow, whichever occurs first, cancel this
Agreement. In the alternative, Buyer may attempt to negotiate an appropriate
downward adjustment of the Purchase Price. If Seller and Buyer cannot agree upon
such a downward adjustment within a reasonable period (not to exceed ten
(10) Business Days from the date Buyer receives notice of the loss, damage,
contamination or taking or Close of Escrow), Buyer may cancel this Agreement. If
(i) Buyer waives any such loss, damage or taking and proceeds to consummate the
Transaction or (ii) the loss, damage or taking is not material, the Transaction
shall continue as set forth in this Agreement, then Seller, at the Close of
Escrow and as a condition precedent thereto, shall pay to Buyer or apply against
the Purchase Price the amount of any insurance or condemnation proceeds
attributable thereto which have been received by Seller, and assign to Buyer as
of the Close of Escrow all rights or claims to such proceeds payable thereafter.
For purposes of this Section, a loss, damage, contamination or taking shall be
deemed material if it results in the permanent loss of use of 5% or more of the
square footage of the Property, or results in potential loss in value of more
than 5% of the Purchase Price. The Closing Date shall be extended as necessary
to permit Buyer and Seller to comply with this Section 14.

15. Remedies.

15.1 Buyer’s Remedies. If Seller fails to perform any of Seller’s obligations
under this Agreement and such failure continues for five (5) days after Seller’s
receipt of written notice from Buyer, then Buyer may, as Buyer’s sole remedies
for such failure, pursue any one of the following: (i) waive such failure and
proceed to consummate the Transaction (provided that in no event shall Buyer
have the right to waive any of Seller’s conditions precedent hereunder);
(ii) obtain specific performance of this Agreement; provided, however, that any
such action for specific performance must be instituted, if at all, within
ninety (90) days after Buyer became aware of such breach or alleged breach by
Seller and, if such action is not so instituted within such period of time, then
Buyer shall be deemed conclusively to have waived the right to institute such
action and to have elected to pursue the other remedies provided hereinabove;
(iii) if and only if, specific performance is not available to Buyer as a result
of a breach by Seller hereunder, recover damages in the amount of its out of
pocket costs reasonably and actually incurred in connection herewith due to such
failure of Seller to perform hereunder; provided that in any such instance the
amount of recovery shall be and is hereby expressly limited to $250,000.00
(“Damage Cap”); or (iv) cancel this Agreement and receive a return of the
Earnest Money Deposit.

15.2 Seller’s Remedies. If Buyer fails to perform any of Buyer’s obligations
under this Agreement and such failure continues for five (5) days after Buyer’s
receipt of written notice from Seller, then Seller shall as its sole and
exclusive remedy be entitled to cancel this Agreement and retain the Earnest
Money Deposit in accordance with Section 4, as Seller’s agreed and total
liquidated damages. Seller and Buyer agree that actual damages would be
difficult to calculate and that the earnest money deposit is a reasonable
estimate of the damages Seller will incur in the event of a default by buyer. In
no event shall Seller be entitled to recover any other monetary damages against
Buyer due to any such failure of Buyer to perform hereunder.

 

19



--------------------------------------------------------------------------------

16. Cancellation. If this Agreement is to be cancelled pursuant to the
provisions hereof, such cancellation shall be effected by the canceling party
giving written notice of the cancellation to the other party and Escrow Agent.
Upon such cancellation, Escrow Agent shall dispose of the Earnest Money Deposit
in accordance with Section 4 and return all documents deposited in the Escrow to
the party who supplied the documents. Upon such delivery of money and documents,
this Agreement and the Escrow shall be deemed cancelled and terminated, and
except as expressly provided herein, neither party shall have any further
obligations hereunder.

17. Attorneys’ Fees. If there is any litigation between Seller and Buyer to
enforce or interpret any provisions hereof or rights arising hereunder, the
unsuccessful party in such litigation, as determined by the court, shall pay to
the successful party, as determined by the court, all costs and expenses,
including but not limited to reasonable attorneys’ fees incurred by the
successful party, such fees to be determined by the court sitting without a
jury.

18. Notices. Except as otherwise required by law, any notice given in connection
with the Transaction shall be in writing and shall be given by personal
delivery, overnight courier service, telecopy, electronic mail or United States
certified or registered mail, return receipt requested, postage prepaid,
addressed to Seller or Buyer at the addresses set forth below (or at such other
address as Seller or Buyer or the person receiving copies may designate in
writing). Notice shall be deemed to have been received (i) on the date on which
notice is delivered, if notice is given by personal delivery, telecopy or
electronic mail, (ii) on the day after the delivery to the overnight courier
service, if such a service is used, or (iii) on the earlier of actual receipt or
the third day after deposit in the mail, if mailed.

 

  Seller:   GDG OVERLOOK LLC        Attention: Gary Gilmore        4514 Travis
St., STE 320        Dallas, TX 75205        Telephone: 214 750 1221        Fax
No.: 214 750 4701        E-mail: gary@gilmoredavis.com        Further Attention:
Barry Davis        4514 Travis Street, Suite 320        Dallas, Texas 75205     
  Telephone: 214 750 1221       

Fax No.: 214 750

4701barry@gilmoredavis.com

     with a copy to:              Randy P Marx, Attorney        The Marx Firm
@Lincoln Centre III        5430 LBJ Freeway, Suite 1200        Dallas, Texas
75240-2639        214.360.9343 Office/Direct        972.663.9459
Office/Reception        214.405.5120 Cell   

 

20



--------------------------------------------------------------------------------

    214.292.8818 Fax       

randy@themarxfirm.com

www.themarxfirm.com

       (Counsel to Seller)      Buyer:   Trinsic Acquisition Company, LLC       
3100 Monticello Avenue, Suite 900        Dallas, Texas 75205        Attention:
Adam Brown        Telephone: (214) 462-7190        Fax No.: (214) 468-4114     
  E-mail: ABrown@trinsicres.com        (Buyer)      with a copy to:      
Stutzman, Bromberg, Esserman & Plifka,        A Professional Corporation       
2323 Bryan Street, Suite 2200        Dallas, Texas 75201        Attn: John J.
Reoch        Telephone: (214) 969-4900        Fax No.: (214) 969-4999       
E-mail: reoch@sbep-law.com        (Counsel to Buyer)      Escrow Agent:   Attn:
Dan Lorimer        Senior Vice President        Southwest Commercial Operations
       Chicago Title Insurance Company        2828 Routh Street        Suite 800
       Dallas, TX 75201        214-965-1662 - direct        214-965-1627 - fax
      

214-803-1238 - cell

lorimerd@ctt.com

  

19. [Reserved].

20. [Reserved].

21. Escrow Cancellation Charges. If the Escrow fails to close because of
Seller’s default, Seller shall be liable for any cancellation charges by Escrow
Agent. If the Escrow fails to close because of Buyer’s default, Buyer shall be
liable for any cancellation charges by Escrow Agent. If the Escrow fails to
close for any other reason, Seller and Buyer each shall be liable for one-half
of any cancellation charges.

 

21



--------------------------------------------------------------------------------

22. Additional Acts. The parties agree to execute promptly such other documents
and perform such other acts as may be reasonably necessary to carry out the
purpose and intent of this Agreement.

23. Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Texas.

24. Time of Essence. Time is of the essence of this Agreement. However, if this
Agreement requires any act to be done or action to be taken on a date that is
not a Business Day, such act or action shall be deemed to have been validly done
or taken if done or taken on the next succeeding Business Day.

25. Waiver. The waiver by any party hereto of any right granted to it hereunder
shall not be deemed to be a waiver of any other right granted hereunder, nor
shall the same be deemed to be a waiver of a subsequent right obtained by reason
of the continuation of any matter previously waived.

26. Survival. All of the covenants, agreements, representations and warranties
set forth in this Agreement shall survive the Closing for a period of 6 months,
and shall not merge into any deed, assignment or other instrument executed or
delivered pursuant hereto. All claims for breach of any covenants, agreements,
representations and warranties must be made in writing during such 6-month
period or shall be deemed waived.

27. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
instrument.

28. Successors and Assigns. Subject to Section 13 hereof, this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.

29. Entire Agreement. This Agreement sets forth the entire understanding of the
parties with respect to the matters set forth herein as of the date hereof; it
supersedes all prior oral or written agreements of the parties as to the matters
set forth herein; and it cannot be altered or amended except pursuant to an
instrument in writing, signed by each of the parties hereto.

30. Construction. This Agreement is the result of negotiations between the
parties, neither of whom has acted under any duress or compulsion, whether
legal, economic or otherwise. Accordingly, the terms and provisions hereof shall
be construed in accordance with their usual and customary meanings. Seller and
Buyer hereby waive the application of any rule of law which otherwise would be
applicable in connection with the construction of this Agreement that ambiguous
or conflicting terms or provisions should be construed against the party who (or
whose attorney) prepared the executed Agreement or any earlier draft of the
same.

31. Interpretation. If there is any specific and direct conflict between, or any
ambiguity resulting from, the terms and provisions of this Agreement and the
terms and provisions of any document, instrument or other agreement executed in
connection herewith or in furtherance hereof, including any exhibits hereto, the
same shall be consistently interpreted in such manner as to give effect to the
general purposes and intention as expressed in this

 

22



--------------------------------------------------------------------------------

Agreement, which shall be deemed to prevail and control. If, pursuant to this
Agreement, any date indicated herein falls on an official United States Holiday
or a Saturday or Sunday, the date so indicated shall mean the next business day
following such date. All parties to this Agreement and their counsel have
reviewed and revised or requested revisions to this Agreement, and the usual
rule of construction that any ambiguities are to be resolved against the
drafting party will not apply to the construction or interpretation of this
Agreement or any amendments hereof.

32. Headings. The headings in this Agreement are for reference only and shall
not limit or define the meaning of any provision of this Agreement.

33. No Third Party Beneficiary. No term or provision of this Agreement or the
exhibits hereto is intended to be, nor shall any such term or provision be
construed to be, for the benefit of any person, firm, corporation or other
entity not a party hereto (including, without limitation, any broker), and no
such other person, firm, corporation or entity shall have any right or cause of
action hereunder.

34. Severability. If any provision of this Agreement or any portion of any
provision of this Agreement shall be deemed to be invalid, illegal or
unenforceable, such invalidity, illegality or unenforceability shall not alter
the remaining portion of such provision, or any other provision hereof, as each
provision of this Agreement shall be deemed severable from all other provisions
hereof.

35. Incorporation by Reference. All exhibits to this Agreement are fully
incorporated herein as though set forth herein in full.

36. Tax Deferred Exchange. Buyer agrees to cooperate with Seller to qualify the
transfer of the Property as a like kind exchange of property under Section 1031
of the Internal Revenue Code of 1986, as amended, provided that: (a) the
exchange shall in no way hinder or delay Closing; (b) Buyer shall not be
required to take title to any property other than the Property; (c) Seller shall
indemnify and pay all costs, fees and expenses related to the exchange;
(d) Buyer shall have no obligation with respect to the exchange except to
cooperate with Seller; and (e) Seller shall hold harmless Buyer from all costs,
expenses and liabilities arising from the exchange or the effectiveness of the
exchange.

37. Risk of Loss. Seller shall bear the risk of loss with respect to the
Property until the Closing.

38. Exculpated Parties. Notwithstanding anything to the contrary contained in
this Agreement, none of the directors, officers, shareholders, members,
managers, partners, employees, contractors or agents of Seller, Buyer or their
constituent parties nor any other person, partnership, corporation, company, or
trust, as principal of Seller or Buyer, whether disclosed or undisclosed
(collectively, the “Exculpated Parties”) shall have any personal obligation or
liability hereunder, and neither Seller nor Buyer shall not seek to assert any
claim or enforce any of its rights hereunder against any Exculpated Party. The
provisions of this Section shall survive the termination or the Closing of this
Agreement.

39. Independent Consideration. A portion of the Earnest Money Deposit in the
amount of $100.00 (the “Independent Consideration”) shall be non-refundable and
shall be

 

23



--------------------------------------------------------------------------------

distributed to Seller at Closing or other termination of this Agreement as full
payment and independent consideration for Seller’s performance under this
Agreement and for the rights granted to Buyer hereunder. Any refund or delivery
of the Earnest Money Deposit to Buyer pursuant to this Agreement shall be less
the Independent Consideration which shall simultaneously be distributed to
Seller.

40. Waiver of Jury Trial. TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE PARTIES
HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY. THE PROVISIONS OF THIS SECTION SHALL SURVIVE THE CLOSING OR
ANY TERMINATION OF THIS AGREEMENT.

40. No Recordation. Neither Seller nor Buyer shall record this Agreement or
memorandum thereof in or among the land or chattel records of any jurisdiction.

SIGNATURES ON FOLLOWING PAGES

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

SELLER:

GDG OVERLOOK LLC,

a Texas limited liability company

By:  

 /s/ Gary Gilmore

  Name:   Gary Gilmore   Title:   Manager Signed the 8 day of February, 2013.
BUYER:

TRINSIC ACQUISITION COMPANY, LLC,

a Delaware limited liability company

By:  

 /s/ Adam Brown

  Name:   Adam Brown   Title:   Vice President Signed the 11 day of February,
2013.

 

25



--------------------------------------------------------------------------------

RECEIPT OF PURCHASE AND SALE AGREEMENT

This Purchase and Sale Agreement are accepted and received, and the Escrow is
opened as of February 11, 2013 (“Open of Escrow”).

 

ESCROW AGENT:

CHICAGO TITLE INSURANCE COMPANY A  

 

By:  

 /s/ Joycelyn Armstrong

  Name:   Joycelyn Armstrong   Title:   Commercial Escrow Officer

RECEIPT OF INITIAL EARNEST MONEY DEPOSIT

The Escrow Instructions, and the Initial Earnest Money Deposit are accepted and
received as of February 12, 2013.

 

ESCROW AGENT:

CHICAGO TITLE INSURANCE COMPANY A  

 

By:  

 /s/ Joycelyn Armstrong

  Name:   Joycelyn Armstrong   Title:   Commercial Escrow Officer

 

26



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION OF THE PROPERTY

[Omitted as not necessary to an understanding of the Agreement]



--------------------------------------------------------------------------------

EXHIBIT B

SPECIAL WARRANTY DEED

[Omitted as not necessary to an understanding of the Agreement]



--------------------------------------------------------------------------------

EXHIBIT C

BILL OF SALE

[Omitted as not necessary to an understanding of the Agreement]



--------------------------------------------------------------------------------

        Re:    The Rim            Talavera Ridge            San Antonio, Texas

FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT

THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is made
as of May 13, 2013 (the “1A Effective Date”), by and between GDG OVERLOOK LLC, a
Texas limited liability company (“Seller”), and TRINSIC ACQUISITION COMPANY, LLC
a Delaware limited liability company (“Buyer”).

R E C I T A L S:

A. Seller and Buyer have entered into that certain Purchase and Sale Agreement
dated as of February 11, 2013 (the “Agreement”), pursuant to which Seller agreed
to sell that certain property more particularly described in the Agreement
(collectively, the “Property”), subject, however, to the terms set forth in the
Agreement. Unless otherwise defined herein, all initially capitalized terms have
the meanings assigned to such terms in the Agreement.

B. Seller and Buyer have agreed to further modify the Agreement in certain
respects, all as more particularly set forth in this Amendment.

NOW THEREFORE, for and in consideration of the recitals set forth above and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged and confessed, the parties do hereby agree as follows:

1. Inspection Period. Notwithstanding anything in the Agreement to the contrary,
effective as of the 1A Effective Date, the Inspection Period is hereby deemed to
expire at 5:00 p.m., San Antonio, Texas, time on June 12, 2013.

2. Additional Earnest Money Deposit. Effective as of the 1A Effective Date, the
Additional Earnest Money Deposit, as defined in Section 3.2 of the Agreement, is
hereby increased from $75,000.00 to $100,000.00.

3. Closing. Effective as of the 1A Effective Date, Section 7.1 of the Agreement
is hereby amended and restated in its entirety as follows:

7.1 Time and Place. The Closing shall take place at 2:00 P.M. San Antonio,
Texas, time on the Closing Date in the offices of Escrow Agent. Buyer may extend
the Closing Date for three (3) additional periods as set forth below by
notifying Seller and the Title Company in writing no later than three
(3) Business Days prior to the then scheduled date for Closing and depositing
with Title Company prior to the then scheduled date for Closing an additional
Earnest Money Deposit as set forth below; provided, however that the additional
Earnest Money Deposit for the second and third extensions set forth below shall
not be applied to the Purchase Price but, for the avoidance of doubt, shall be
refundable to Buyer pursuant to Section 15.1(iv) of this Agreement.

 

Extension

   Length of Extension      Additional Earnest Money
Deposit      Additional Extension
Fee  

1

     thirty (30) days       $ 25,000.00       $ 0.00   

2

     thirty (30) days       $ 0.00       $ 15,000.00   

3

     thirty (30) days       $ 0.00       $ 15,000.00   



--------------------------------------------------------------------------------

4. Miscellaneous. The Agreement, as amended hereby, is hereby ratified,
confirmed and deemed in full force and effect. This Amendment may be executed in
multiple counterparts, each of which will be deemed an original, but together
will constitute one instrument. Each party may rely upon a facsimile or “pdf”
counterpart of this Amendment signed by the other party with the same effect as
if such party had received an original counterpart signed by such other party.

[Signatures appear on next page.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed as of (but not necessarily
on) the date and year first above written.

 

SELLER:

GDG OVERLOOK LLC,

a Texas limited liability company

By:  

 /s/ Gary Gilmore

  Name:   Gary Gilmore   Title:   Member Date:   5-13-13 BUYER:

TRINSIC ACQUISITION COMPANY, LLC,

a Delaware limited liability company

By:  

 /s/ Adam Brown

  Name:   Adam Brown   Title:   VP Date:   5-13-13



--------------------------------------------------------------------------------

        Re:    The Rim            Talavera Ridge            San Antonio, Texas

SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT

THIS SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is made
as of June 12, 2013 (the “2A Effective Date”), by and between GDG OVERLOOK LLC,
a Texas limited liability company (“Seller”), and TRINSIC ACQUISITION COMPANY,
LLC a Delaware limited liability company (“Buyer”).

R E C I T A L S:

A. Seller and Buyer have entered into that certain Purchase and Sale Agreement
dated as of February 11, 2013 (as amended from time to time, the “Agreement”),
pursuant to which Seller agreed to sell that certain property more particularly
described in the Agreement (collectively, the “Property”), subject, however, to
the terms set forth in the Agreement. Unless otherwise defined herein, all
initially capitalized terms have the meanings assigned to such terms in the
Agreement.

B. Seller and Buyer have agreed to further modify the Agreement in certain
respects, all as more particularly set forth in this Amendment.

NOW THEREFORE, for and in consideration of the recitals set forth above and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged and confessed, the parties do hereby agree as follows:

1. Inspection Period. Notwithstanding anything in the Agreement to the contrary,
effective as of the 2A Effective Date, the Inspection Period is hereby deemed to
expire at 5:00 p.m., San Antonio, Texas, time on June 21, 2013.

2. Miscellaneous. The Agreement, as amended hereby, is hereby ratified,
confirmed and deemed in full force and effect. This Amendment may be executed in
multiple counterparts, each of which will be deemed an original, but together
will constitute one instrument. Each party may rely upon a facsimile or “pdf”
counterpart of this Amendment signed by the other party with the same effect as
if such party had received an original counterpart signed by such other party.

[Signatures appear on next page.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed as of (but not necessarily
on) the date and year first above written.

 

SELLER:

GDG OVERLOOK LLC,

a Texas limited liability company

By:  

 /s/ Gary Gilmore

  Name:   Gary Gilmore   Title:   Member BUYER:

TRINSIC ACQUISITION COMPANY, LLC,

a Delaware limited liability company

By:  

 /s/ Brian J. Tusa

  Name:   Brian J. Tusa   Title:   Managing Member



--------------------------------------------------------------------------------

        Re:    The Rim            Talavera Ridge            San Antonio, Texas

THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT

THIS THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is made
as of June 20, 2013 (the “3A Effective Date”), by and between GDG OVERLOOK LLC,
a Texas limited liability company (“Seller”), and TRINSIC ACQUISITION COMPANY,
LLC a Delaware limited liability company (“Buyer”).

R E C I T A L S:

A. Seller and Buyer have entered into that certain Purchase and Sale Agreement
dated as of February 11, 2013 (as amended from time to time, the “Agreement”),
pursuant to which Seller agreed to sell that certain property more particularly
described in the Agreement (collectively, the “Property”), subject, however, to
the terms set forth in the Agreement. Unless otherwise defined herein, all
initially capitalized terms have the meanings assigned to such terms in the
Agreement.

B. Seller and Buyer have agreed to further modify the Agreement in certain
respects, all as more particularly set forth in this Amendment.

NOW THEREFORE, for and in consideration of the recitals set forth above and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged and confessed, the parties do hereby agree as follows:

1. Inspection Period. Notwithstanding anything in the Agreement to the contrary,
effective as of the 3A Effective Date, the Inspection Period is hereby deemed to
expire at 5:00 p.m., San Antonio, Texas, time on June 28, 2013.

2. Miscellaneous. The Agreement, as amended hereby, is hereby ratified,
confirmed and deemed in full force and effect. This Amendment may be executed in
multiple counterparts, each of which will be deemed an original, but together
will constitute one instrument. Each party may rely upon a facsimile or “pdf”
counterpart of this Amendment signed by the other party with the same effect as
if such party had received an original counterpart signed by such other party.

[Signatures appear on next page.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed as of (but not necessarily
on) the date and year first above written.

 

SELLER:

GDG OVERLOOK LLC,

a Texas limited liability company

By:  

 /s/ Gary Gilmore

  Name:   Gary Gilmore   Title:   Member BUYER:

TRINSIC ACQUISITION COMPANY, LLC,

a Delaware limited liability company

By:  

 /s/ Gregory A. Jones

  Name:   Gregory A. Jones   Title:   Vice President



--------------------------------------------------------------------------------

        Re:    The Rim            Talavera Ridge            San Antonio, Texas

FOURTH AMENDMENT TO PURCHASE AND SALE AGREEMENT

THIS FOURTH AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is made
as of June 28, 2013 (the “4A Effective Date”), by and between GDG OVERLOOK LLC,
a Texas limited liability company (“Seller”), and TRINSIC ACQUISITION COMPANY,
LLC a Delaware limited liability company (“Buyer”).

R E C I T A L S:

A. Seller and Buyer have entered into that certain Purchase and Sale Agreement
dated as of February 11, 2013 (as amended from time to time, the “Agreement”),
pursuant to which Seller agreed to sell that certain property more particularly
described in the Agreement (collectively, the “Property”), subject, however, to
the terms set forth in the Agreement. Unless otherwise defined herein, all
initially capitalized terms have the meanings assigned to such terms in the
Agreement.

B. Seller and Buyer have agreed to further modify the Agreement in certain
respects, all as more particularly set forth in this Amendment.

NOW THEREFORE, for and in consideration of the recitals set forth above and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged and confessed, the parties do hereby agree as follows:

1. Earnest Money.

A. Notwithstanding anything in the Agreement to the contrary, Buyer hereby
agrees, contemporaneously with Buyer’s execution of this Amendment, to deposit
the sum of $78,000.00 with Escrow Agent, as an additional Earnest Money Deposit
(the “4A Additional Earnest Money Deposit”). Notwithstanding anything to the
contrary in the Agreement or this Amendment, Seller and Buyer acknowledge and
agree that Escrow Agent shall release the 4A Additional Earnest Money Deposit
and the Initial Earnest Money Deposit (a total of $103,000.00) immediately upon
receipt of Buyer’s confirmation to Escrow Agent that the Release Condition
(defined below) has been satisfied. The release of the 4A Additional Earnest
Money Deposit and the Initial Earnest Money Deposit shall be performed as
follows: $100,000.00 shall be released to Thomas Land, pursuant to wire
instructions to be provided by such person, and $3,000.00 shall be released to
Edward Pierce Properties, pursuant to wire instructions to be provided by such
entity. Following such release, neither Seller nor Buyer shall have any claim
against each other with respect to the Initial Earnest Money Deposit or the 4A
Earnest Money Deposit, notwithstanding any failure to perform or default by such
other party under the Agreement; provided, however, that Seller and Buyer
expressly acknowledge and agree that the amount of both the Initial Earnest
Money Deposit and the 4A Additional Earnest Money Deposit shall be applied
against the Purchase Price at Closing. For the purpose of this Amendment, the
“Release Condition” shall mean and refer to, collectively, (i) the delivery of a
fully executed First Amendment to Deed Restrictions presently under negotiation
by and between Fourth Quarter Properties LXII, LP, a Georgia limited partnership
(“Fourth Quarter”) and Seller, relating to the Property, in a form satisfactory
to Buyer in its sole discretion, and (ii) the delivery of fully executed
amendments to certain easements encumbering the Property as of the 4A Effective
Date, in forms satisfactory to Buyer in its sole discretion.



--------------------------------------------------------------------------------

B. Seller and Buyer hereby acknowledge and agree that, effective as of the 4A
Effective Date, (i) Buyer shall have no further obligation to deposit with
Escrow Agent the Additional Earnest Money Deposit, as defined in Section 3.2 of
the Agreement, and (ii) Seller shall have no claim to the Additional Earnest
Money Deposit, notwithstanding any default or failure to perform by Buyer under
the Agreement.

2. Inspection Period. Notwithstanding anything in the Agreement to the contrary,
effective as of the 4A Effective Date, the Inspection Period is hereby deemed to
expire at 5:00 p.m., San Antonio, Texas, time, on the date each of Seller and
Buyer have confirmed to Escrow Agent that the Release Condition has been
satisfied.

3. Closing. Effective as of the 4A Effective Date, Section 7.1 of the Agreement
is hereby amended and restated in its entirety as follows:

7.1 Time and Place. The Closing shall take place at 2:00 P.M. San Antonio,
Texas, time on the Closing Date in the offices of Escrow Agent. Buyer may extend
the Closing Date for four (4) additional periods as set forth below by notifying
Seller and the Title Company in writing no later than three (3) Business Days
prior to the then scheduled date for Closing and depositing with Title Company
prior to the then scheduled date for Closing an additional Earnest Money Deposit
(each, a “Closing Earnest Money Deposit”) as set forth below; provided, however
that notwithstanding anything in this Agreement to the contrary, (a) the
additional Earnest Money Deposit for the second and third extensions set forth
below shall not be applied to the Purchase Price but, for the avoidance of
doubt, shall be refundable to Buyer pursuant to Section 15.1(iv) of this
Agreement; and (b) $15,000.00 of the fourth extension set forth below shall not
be applied to the Purchase Price, but, for the avoidance of doubt, shall be
refundable to Buyer pursuant to Section 15.1(iv) of this Agreement.

 

Extension

   Length of Extension    Closing Earnest Money
Deposit  

1

   thirty (30) days    $ 25,000.00   

2

   thirty (30) days    $ 15,000.00   

3

   thirty (30) days    $ 15,000.00   

4

   thirty (30) days    $ 100,000.00   

4. Miscellaneous. The Agreement, as amended hereby, is hereby ratified,
confirmed and deemed in full force and effect. This Amendment may be executed in
multiple counterparts, each of which will be deemed an original, but together
will constitute one instrument. Each party may rely upon a facsimile or “pdf”
counterpart of this Amendment signed by the other party with the same effect as
if such party had received an original counterpart signed by such other party.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed as of (but not necessarily
on) the date and year first above written.

 

SELLER:

GDG OVERLOOK LLC,

a Texas limited liability company

By:  

 /s/ Gary Gilmore

  Name:   Gary Gilmore   Title:   Member BUYER:

TRINSIC ACQUISITION COMPANY, LLC,

a Delaware limited liability company

By:  

 /s/ S. Joseph Barrett

  Name:   S. Joseph Barrett   Title:   Vice President



--------------------------------------------------------------------------------

        Re:    The Rim            Talavera Ridge            San Antonio, Texas

FIFTH AMENDMENT TO PURCHASE AND SALE AGREEMENT

THIS FIFTH AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is made
as of September 16, 2013 (the “5A Effective Date”), by and between GDG OVERLOOK
LLC, a Texas limited liability company (“Seller”), and TRINSIC ACQUISITION
COMPANY, LLC a Delaware limited liability company (“Buyer”).

R E C I T A L S:

A. Seller and Buyer have entered into that certain Purchase and Sale Agreement
dated as of February 11, 2013, as amended from time to time (as amended, the
“Agreement”), pursuant to which Seller agreed to sell that certain property more
particularly described in the Agreement (collectively, the “Property”), subject,
however, to the terms set forth in the Agreement. Unless otherwise defined
herein, all initially capitalized terms have the meanings assigned to such terms
in the Agreement.

B. Seller and Buyer have agreed to further modify the Agreement in certain
respects, all as more particularly set forth in this Amendment.

NOW THEREFORE, for and in consideration of the recitals set forth above and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged and confessed, the parties do hereby agree as follows:

 

  1. Earnest Money. Paragraph 1A of the Fourth Amendment to Purchase and Sale
Agreement dated as of June 28, 2013 (the “4A”) between Seller and Buyer is
deleted and the following is inserted in lieu thereof:

A. Pursuant to the 4A, Buyer deposited the sum of $78,000.00 with Escrow Agent,
as an additional Earnest Money Deposit (the “4A Additional Earnest Money
Deposit”). Contemporaneously with Buyer’s execution of this Amendment, Buyer
agrees to deposit the sum of $32,000.00 with Escrow Agent, as an additional
Earnest Money Deposit (the “5A Additional Earnest Money Deposit”).

Notwithstanding anything to the contrary in the Agreement or this Amendment,
Seller and Buyer acknowledge and agree that Escrow Agent shall release the 5A
Additional Earnest Money Deposit, the 4A Additional Earnest Money Deposit and
the Initial Earnest Money Deposit (a total of $135,000.00) immediately to Seller
when the Revised Release Condition (defined below) has been satisfied. Following
such release, neither Seller nor Buyer shall have any claim against each other
with respect to the 5A Additional Earnest Money Deposit, the 4A Additional
Earnest Money Deposit or the Initial Earnest Money, notwithstanding the right to
receive the Earnest Money Deposit under Section 15 of the Agreement or
otherwise, due to any failure to perform or default by such other party under
the Agreement; provided, however, that Seller and Buyer expressly acknowledge
and agree that the amounts of the 5A Additional Earnest Money Deposit, the 4A
Additional Earnest Money Deposit and the Initial Earnest Money Deposit shall be
applied against the Purchase Price at Closing.



--------------------------------------------------------------------------------

For the purpose of this Amendment, the “Revised Release Condition” shall mean
and refer to (i) the delivery to the Escrow Agent of a recordable, fully
executed termination and full release of the Repurchase Option contained in the
Special Warranty Deed (as defined below) by Fourth Quarter Properties LXII, LP,
a Georgia limited partnership (“Fourth Quarter”), and Seller, relating to the
Property, in the form attached hereto as Exhibit A, and (ii) delivery to Buyer
of proof satisfactory to Buyer that the Escrow Agent on behalf of Seller has
delivered $135,000 to Fourth Quarter. “Repurchase Option contained in the
Special Warranty Deed” means Section B. Conditional Repurchase Option contained
in Exhibit C, entitled Deed Restrictions, to the Special Warranty Deed dated
July 18, 2011 from Fourth Quarter to Seller recorded in Book 15049, Page 197 of
the Real Property Records of Bexar County, Texas.

B. Seller and Buyer hereby confirm that (i) Buyer shall have no further
obligation to deposit with Escrow Agent the Additional Earnest Money Deposit of
$100,000, as defined in Section 3.2 of the Agreement, and (ii) Seller shall have
no claim to such Additional Earnest Money Deposit, notwithstanding the right to
receive the Earnest Money Deposit under Section 15 of the Agreement or
otherwise, due to any default or failure to perform by Buyer under the
Agreement.

2. Inspection Period. Notwithstanding anything in the Agreement to the contrary,
effective as of the 5A Effective Date, the Inspection Period is hereby deemed to
expire at 5:00 p.m., San Antonio, Texas, time, on the date that the Escrow Agent
confirms that the Revised Release Condition has been satisfied. Upon
satisfaction of the Revised Release Condition, this Amendment shall constitute
and be deemed as Buyer’s Go Forward Notice, pursuant to Section 6.6 of the
Agreement.

3. Closing. Effective as of the 5A Effective Date, Section 7.1 of the Agreement
is hereby amended and restated in its entirety as follows:

7.1 Time and Place. The Closing shall take place at 2:00 P.M. San Antonio,
Texas, time on the Closing Date in the offices of Escrow Agent. Buyer may extend
the Closing Date for four (4) additional periods as set forth below by notifying
Seller and the Title Company in writing no later than three (3) Business Days
prior to the then scheduled date for Closing and depositing with Title Company
prior to the then scheduled date for Closing an additional Earnest Money Deposit
(each, a “Closing Earnest Money Deposit”) as set forth below; provided, however
that notwithstanding anything in this Agreement to the contrary, (a) the Closing
Earnest Money Deposit for the second and third extensions set forth below shall
not be applied to the Purchase Price but, for the avoidance of doubt, shall be
refundable to Buyer pursuant to Section 15.1(iv) of this Agreement, and
(b) $15,000.00 of the fourth extension set forth below shall not be applied to
the Purchase Price, but, for the avoidance of doubt, shall be refundable to
Buyer pursuant to Section 15.1(iv) of this Agreement.



--------------------------------------------------------------------------------

Extension

   Length of
Extension    Closing Earnest Money
Deposit      Amount
Applicable      Amount Not
Applicable  

1

   thirty (30) days    $ 25,000.00       $ 25,000.00      

2

   thirty (30) days    $ 15,000.00          $ 15,000.00   

3

   thirty (30) days    $ 15,000.00          $ 15,000.00   

4

   thirty (30) days    $ 100,000.00       $ 85,000.00       $ 15,000.00   

4. Miscellaneous. The Agreement, as amended hereby, is hereby ratified,
confirmed and deemed in full force and effect. This Amendment may be executed in
multiple counterparts, each of which will be deemed an original, but together
will constitute one instrument. Each party may rely upon a facsimile or “pdf”
counterpart of this Amendment signed by the other party with the same effect as
if such party had received an original counterpart signed by such other party.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed as of (but not necessarily
on) the date and year first above written.

 

SELLER:

GDG OVERLOOK LLC,

a Texas limited liability company

By:  

 /s/ Gary Gilmore

  Name:   Gary Gilmore   Title:   Member BUYER:

TRINSIC ACQUISITION COMPANY, LLC,

a Delaware limited liability company

By:  

 /s/ Adam Brown

  Name:   Adam Brown   Title:   Vice President



--------------------------------------------------------------------------------

Exhibit A

First Amendment to Deed Restrictions

[Omitted as not necessary to an understanding of the Agreement]